Case 1:18-cv-06650-CBA-SJB Document 19 Filed 06/21/19 Page 1 of 1 PageID #: 82

                                                    SIDLEY AUSTIN LLP
                                                    1501 K STREET, N.W.
                                                    WASHINGTON, D.C. 20005
                                                    +1 202 736 8000
                                                    +1 202 736 8711 FAX



                                                    AMERICA • ASIA PACIFIC • EUROPE




                                                                             June 21, 2019


By Email

Spencer Sheehan
Sheehan & Associates, P.C.
505 Northern Blvd., Ste. 311
Great Neck, NY 11021
spencer@spencersheehan.com

       Re:            Melendez v. ONE Brands, LLC, No. 18-cv-6650 (E.D.N.Y.)

Dear Mr. Sheehan:

     Enclosed please find copies of ONE Brands’ notice of motion to dismiss and
memorandum of law in support of the motion.

                                                                                           Sincerely,


                                                                                           /s/ Benjamin M. Mundel
                                                                                           Benjamin M. Mundel

                                                                                           Counsel for Defendant ONE Brands, LLC




Enclosed: Notice of Motion to Dismiss;
Memorandum of Law in Support of Motion to Dismiss




      Sidley Austin (DC) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
